DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2018/0145035) in view of Anderson (US 2011/0049724) and Hause (5, 953, 626).
Regarding claim 1, Singh discloses a method for providing a dual damascene structure on a substrate, comprising: providing the substrate (Fig.1A, numeral 110) with a patterned sacrificial layer (160), the patterned sacrificial layer corresponding to a trench pattern for the dual damascene structure; forming via conductor pillars (Fig.1F, numeral 125) for the dual damascene structure between the patterned sacrificial layer 
Singh does not explicitly disclose (1) forming a first dielectric layer between the via conductor pillars and the patterned sacrificial layer (2) forming a second dielectric layer in the void regions.
Regarding element (1), Singh however discloses a first dielectric layer (135) is formed between the via conductor pillars (125) and the patterned sacrificial layer (160). And Hause discloses forming a first dielectric layer (Fig. 8, numeral 128) between the via conductor pillars (116) and the patterned sacrificial layer  (118).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Singh with Hause to form a first dielectric layer between the via conductor pillars and the patterned sacrificial layer as an alternative method for forming support structures (Hause, column 7, lines 55-67).
Regarding element (2), Anderson however discloses forming a second dielectric layer (Fig.5A, numeral 56) in the void regions (Fig.5, numeral 50; [0034]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Singh with Anderson to form a second dielectric layer in the void regions for the purpose of improving the structural integrity of the dielectric layer (Singh ;[0034])
Regarding claim 2, Singh discloses wherein the via conductor pillars (125) and the trench conductors comprise ruthenium ([0052]).
Regarding claims 3 and 4, Singh discloses wherein the first dielectric layer (135) ([0050]) and Anderson discloses that the second dielectric layer both comprise a low-k dielectric ([0034]).
Regarding claim 5, Singh discloses wherein the patterned sacrificial layer (Fig.1H, numeral 160) extends above a height of the first dielectric layer (135).
Regarding claim 6, Singh discloses wherein the patterned sacrificial layer  (160) comprises a dielectric material ([0045]).
Regarding claim 7, Singh discloses herein the forming via conductor pillars comprises: patterning via regions (Fig. 1A, numeral 120) on the substrate (110); and forming the first conductor layer (Fig.1F, numeral 125) in the via regions to provide the via conductor pillars.
Regarding claim 8, Singh discloses wherein the substrate (110) comprises a third dielectric layer overlying an underlying conductor layer ([0045]).
 Regarding claim 9, Hause discloses the third dielectric layer (Fig.8, numeral 112) is a barrier low-k layer (column 6, lines 49-55)
Regarding claim 14, Singh discloses wherein the via conductor pillars (125) are formed to a height less than the height of the patterned sacrificial layer (160) (Fig.1H).
Claims 10-13, are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Anderson and Hause as applied to claim 9 above, and further in view of Nakamura (US 6, 960, 834).
Regarding claim 10, Singh does not explicitly disclose wherein the barrier low-k layer is between the underlying conductor layer and the patterned sacrificial layer.
Nakamura however discloses wherein the barrier low-k layer  (Fig.8, numeral 12)is between the underlying conductor layer (11a-c) and the patterned sacrificial layer (13).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Singh with Nakamura to have the barrier low-k layer is between the underlying conductor layer and the patterned sacrificial layer for the purpose of preventing diffusion of a metal component from the interconnect layer (Nakamura, column 4, lines 16-25).
Regarding claim 11, Nakamura discloses wherein the barrier low-k layer (Fig.8, numeral 12) is between the first dielectric layer (22c) and the underlying conductor layer (11a-11c).
Regarding claim 12, Nakamura discloses wherein the third dielectric layer (Fig.8, numeral 12) is a barrier layer and the patterning of via regions (Fig.5, numeral 42a) includes removing at least a portion of the barrier layer (12) (Fig.5).
Regarding claim 13, Nakamura discloses wherein the via conductor pillars (Fig.8, numeral 21a) contact the underlying conductor layer (11b) by the via conductor pillars extending through the barrier layer (12) where the at least portions of the barrier layer are removed (Fig.8).



Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest after forming the first conductor layer, patterning the first conductor layer in accordance with a via pattern of the dual damascene structure to provide the via conductor pillars as required by claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891